FILED
                            NOT FOR PUBLICATION
                                                                            NOV 24 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


XIONGMING WANG,                                  No.   12-72619

              Petitioner,                        Agency No. A088-276-537

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 13, 2017**
                                 Honolulu, Hawaii

Before: SCHROEDER, D.W. NELSON, and McKEOWN, Circuit Judges.

      Xiongming Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from the

Immigration Judge’s (“IJ”) decision denying his applications for asylum and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. Our appellate jurisdiction rests on 8 U.S.C. § 1252, and

we DENY the petition.

      Wang’s application is governed by the standards of the REAL ID Act. See

Ren v. Holder, 648 F.3d 1079, 1084 (9th Cir. 2011). We review adverse credibility

determinations for substantial evidence and only reverse the BIA’s decision if the

evidence compels it. See Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010);

I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

      The IJ found inconsistencies, omissions, and implausibilities between

Petitioner’s testimony and his asylum application surrounding, for example, his

nonpayment of the fine and his payment of 180,000 yuan to a “snakehead,” and the

implausibility of Petitioner’s accounts of his confrontation with the family

planning officials. Under the totality of the circumstances, these inconsistencies,

omissions, and implausibilities undermined Petitioner’s veracity and thus

constituted substantial evidence in support of the adverse credibility finding. See

Shrestha, 590 F.3d at 1044.

      As the BIA correctly found, absent credible testimony, Petitioner’s

corroborating evidence was insufficient independently to establish entitlement to

asylum. Petitioner therefore also failed to satisfy his higher burden for showing




                                          2
entitlement to withholding of removal. See Kumar v. Gonzales, 439 F.3d 520, 525

(9th Cir. 2006).

      PETITION DENIED.




                                       3